EXHIBIT 10.1
 
 
EXECUTION VERSION
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of all Claims (this “Agreement”)
is entered into by and among DHI Group, Inc. (the “Company”), Dice, Inc., and
John Roberts (the “Executive”) (collectively, the “Parties”), and is dated as of
August 1, 2016 (the “Effective Date”).
WHEREAS, the Executive has been employed by the Company and its subsidiaries
pursuant to that certain Employment Agreement, dated as of October 9, 2013,
between Dice, Inc. and the Executive (the “Employment Agreement”); and
WHEREAS, the Company and the Executive have agreed that the Executive’s
employment with the Company and its subsidiaries shall terminate effective as of
the close of business on August 31, 2016 (the “Termination Date”).
NOW, THEREFORE, in consideration of the promises, mutual covenants and other
good and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1.             Termination of Employment; Transition Period.
A.          The Executive’s last day of active employment with the Company and
its subsidiaries shall be the Termination Date.  From the Effective Date through
the Termination Date (the “Transition Period”), the Executive shall continue to
be employed by the Company and its subsidiaries, perform his duties as set forth
in the Employment Agreement and shall assist in the smooth transition of the
Executive’s duties as reasonably requested by the Company or any of its
subsidiaries.  For the avoidance of doubt, through the Termination Date, the
Executive shall continue to receive the same compensation and perquisites as he
is receiving as of the Effective Date and shall continue to be eligible to
participate in the employee benefit plans and arrangements of the Company and
each of its subsidiaries (collectively, the “Company Group”), in accordance with
their terms as in effect from time to time.
B.          Effective as of the close of business on the Termination Date, the
Executive shall be deemed to have resigned from any and all titles, positions,
appointments and other positions of responsibility the Executive holds with any
member of the Company Group, whether as an officer, director, employee,
consultant, independent contractor, trustee, fiduciary, agent or otherwise.  The
Executive agrees to take any and all actions and execute any and all documents
as are reasonably necessary to effect such resignations.  Effective as of the
close of business on the Termination Date, the Executive shall have no authority
to act on behalf of the Company Group and shall not hold himself out as having
such authority, enter into any agreement or incur any obligations on behalf of
the Company Group, or otherwise act in an executive or other decision-making
capacity with respect to the Company Group.
C.          Accrued Obligations.  As soon as reasonably practicable following
the Termination Date, or such earlier date as may be required by applicable
state statute or regulation, the Executive shall be entitled to receive the
payments and benefits described below (the “Accrued Obligations”):
(i)          any annual base salary or other compensation earned but not paid to
the Executive prior to the Termination Date with such payment being made on the
first regularly scheduled payroll date occurring following the Termination Date;

--------------------------------------------------------------------------------

(ii)         payment for any accrued but unused vacation days, with such payment
being made on the first regularly scheduled payroll date occurring following the
Termination Date; and
(iii)        any legitimate business expenses that remain unreimbursed as of the
Termination Date that are submitted for reimbursement in accordance with Company
Group policy within thirty (30) days from the Termination Date.
For the avoidance of doubt, the Accrued Obligations described in this Section 1C
are not intended to result in any duplication of any payments or benefits
described in this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company Group.
2.             Certain Payments and Benefits.
A.          In consideration for the Executive’s entering into this Agreement
and provided that (1) the Executive has not been terminated by any member of the
Company Group for Cause (as defined in the Employment Agreement); (2) the
Executive has not voluntarily resigned during the Transition Period; (3) the
Executive complies with the terms hereof (including the duties of Section 1.A
above) and (4) the Executive complies with the Release Condition set forth in
Section 3 hereof, (i) the Executive shall be entitled to receive a cash
separation payment in the amount of $337,500, payable in a lump sum within ten
(10) days following the Release Effective Date (the “Separation Payment”),
(ii) the Company shall cause a portion of the Executive’s outstanding unvested
equity-based awards (as set forth on Exhibit A attached hereto) to remain
outstanding and eligible to vest as of the Release Effective Date (and all
remaining unvested equity-based awards shall immediately terminate and
immediately expire as of the Termination Date) and (iii) reimbursement for the
cost of health insurance continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), in excess of the cost of such
benefits that active employees of the Company Group are required to pay, for a
period of 12 months (or until the Executive obtains individual or family
coverage through another employer, if earlier) (the “COBRA Period”), provided
that the Executive elects COBRA coverage and subject to the conditions that: (A)
the Executive is responsible for immediately notifying the Company Group if
Executive obtains alternative insurance coverage, (B) the Executive will be
responsible for the entire COBRA premium amount after the end of the COBRA
Period; (C) if the Executive declines COBRA coverage, then the Company (or, if
applicable, one of its subsidiaries) will not make any alternative payment to
the Executive in lieu of paying for COBRA premiums, and (D) such COBRA
reimbursement payments shall be paid on an after tax basis as additional taxable
compensation to the Executive (provided that the Executive shall be placed in
the same economic position as if he were an active employee).
B.          Except as otherwise provided herein, as of and after the Termination
Date, the Executive shall no longer participate in, accrue service credit or
have contributions made on his behalf under any employee benefit plan sponsored
by any member of the Company Group in respect of periods commencing on and
following the Termination Date, including, without limitation, any plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended.  The Executive shall be entitled to all benefits accrued up to the
Termination Date, to the extent vested, under all employee benefit plans of any
member of the Company Group, in accordance with the terms of such plans. 
Effective as of the Termination Date the Executive shall not be entitled to any
other benefits or perquisites from the Company Group.
C.          The Executive acknowledges, agrees and confirms that the payments
and benefits from and after the Termination Date as set forth in this Agreement
2

--------------------------------------------------------------------------------

includes all compensation due and owing to the Executive from the Company Group
with respect to his employment with the Company Group and under the Employment
Agreement and from any and all other sources of entitlement from the Company
Group, in each case, from and after the Termination Date, including but not
limited to all wages, salary, commissions, bonuses (including any bonus for the
year of termination), incentive payments, equity payments, expense
reimbursements, leave, vacation and sick pay, severance pay or any other
payments and benefits.  The Executive further acknowledges and agrees that the
Company Group has satisfied all of its obligations owed to the Executive
pursuant to the Employment Agreement and otherwise related to his employment
with the Company Group as of and through the date hereof.
3.             Release Conditions.  The Separation Payment and the treatment of
unvested equity awards described in Section 2 are conditioned upon the
Executive’s execution and delivery of this Agreement (which includes the general
waiver and release of claims provided in Section 7 of this Agreement) and
non-revocation of such release by the Executive during the seven-day revocation
period set forth in Section 7F below, and the Executive’s execution and delivery
and non-revocation of the Second Release described in Section 7G below. 
Notwithstanding anything to the contrary in this Agreement, if the Executive
does not execute and deliver this Agreement and does not subsequently execute
the Second Release so that it becomes effective in accordance with its terms,
then the Executive shall not be entitled to receive the payments or benefits
described in Section 2.A.i or Section 2.A.ii, and the Company Group shall not
have any further obligations to the Executive under this Agreement except as
otherwise required by applicable law or the Employment Agreement; provided, that
any such revocation shall have no effect on the effective termination of the
Executive’s employment as of the Termination Date.
4.             Survival of Certain Provisions of the Employment Agreement.  The
Executive acknowledges and agrees that, except as otherwise specifically
provided in this Agreement, the provisions of the Employment Agreement that are
contemplated by their terms to survive the Termination Date (including, without
limitation, the confidentiality covenant in Section 4, the non-competition
covenant in Section 5(a) thereof and the non-solicitation covenant in
Section 5(b) thereof as modified by Section 3(a)(i)(Y) of the Addendum to the
Employment Agreement) shall remain in full force and effect and are incorporated
herein as binding material terms, and the Executive shall remain subject to the
obligations contained therein regardless of whether the Executive signs or
revokes this Agreement.  The Executive hereby agrees that prior to commencing
employment with, or commencing to provide services to, any other person or
entity during any period during which the Executive remains subject to any of
the covenants set forth in Section 5 of the Employment Agreement, the Executive
shall provide such employer with written notice of such provisions of the
Employment Agreement and this Agreement (which may be effected by advising such
prospective employer of the location of the publicly filed agreements) with a
copy of such notice or advice delivered simultaneously to the Company, and the
Executive authorizes the Company Group to do the same.
5.             Non-Disparagement; Return of Property; Reference.  Without
limiting the generality of Section 4 hereof (including the application of the
surviving provisions of the Employment Agreement), the Executive further agrees
as follows:
A.          The Executive hereby agrees from the date hereof through the
expiration of the 9-month period following the Termination Date (i) not to
participate or engage in any trade or commercial disparagement of the business
or operations of any member of the Company Group; and (ii) not to make any
disparaging remarks or communications of any type concerning any member of the
Company Group or any of the officers, directors, employees,
3

--------------------------------------------------------------------------------

partners, members, managers, shareholders or agents of any member of the Company
Group.  Nothing in this Section 5A shall not prohibit disclosure (x) as may be
ordered by any regulatory agency or court or as required by other lawful
process, or (y) as may be necessary for the prosecution of claims relating to
the performance or enforcement of this Agreement.
B.          The Executive hereby agrees to deliver to the Company as soon as
practicable and in no event later than the Termination Date, and retain no
copies of, any memoranda, notes, lists, records and other documents or papers
(and all copies thereof), including items stored in computer memories, in
smartphones, on microfilm or by other means, made or compiled by the Executive,
or made available to the Executive relating to the Company Group, its business
or the Executive’s position at the Company Group, and all equipment and property
of any member of the Company Group which may be in the Executive’s possession or
under the Executive’s control, whether at the Company Group’s offices, the
Executive’s home or elsewhere, including all such papers, work papers, notes,
documents, telephones, computers and any other equipment in the Executive’s
possession.  The Executive agrees that all such material is and shall remain the
property of the Company Group.  Notwithstanding anything herein to the contrary,
the Executive shall be permitted to retain and utilize his laptop computer for
his personal use through and following the Termination Date; provided that the
Executive shall ship such laptop computer to the Company on September 1, 2016 so
that the Company may remove any confidential information of the Company Group
and the Company shall ship such laptop computer back to the Executive as soon as
reasonably practicable thereafter.
C.          The Chief Executive Officer of the Company and the Chairman of the
Board are willing to serve as a reference for the Executive for subsequent
employment positions.
6.             Remedies and Injunctive Relief.  The Executive acknowledges that
he has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed upon him pursuant to Sections 4 and
5 hereof.  The Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
goodwill, confidential information and other legitimate interests of the Company
Group; that each and every one of those restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent the Executive from obtaining
other suitable employment during the period in which the Executive is bound by
these restraints.  The Executive therefore agrees that the Company Group, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond.  The Parties
further agree that, in the event that any provision of Section 4 or 5 hereof
shall be determined by a court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
7.            Acknowledgment and Release.
A.          In consideration of the Company Group’s agreement to provide the
Executive with compensation and benefits under this Agreement to which the
Executive would not otherwise be entitled (in the absence of the Executive’s
agreement to the terms of this Section 7), the Executive, for and on behalf of
himself and his heirs and assigns, hereby waives and releases any common law,
statutory or other complaints, claims, charges or causes of action arising out
of or relating to the Executive’s employment or termination of employment with,
or his serving in any capacity in respect of, any member of the Company Group,
both known and
4

--------------------------------------------------------------------------------

unknown, in law or in equity, which the Executive may now have or ever had
against any member of the Company Group or any shareholder, partner, member,
employee, director, manager, agent or officer of any member of the Company Group
(collectively, the “Releasees”) from the beginning of time to the date hereof. 
This includes, but is not limited to, (i) any claim for any severance benefit
which but for this Agreement might have been due the Executive under any
previous agreement executed by and between any member of the Company Group and
the Executive (ii) any discrimination claim based on race, religion, color,
national origin, age, sex, sexual orientation or preference, disability, or
other protected class, or retaliation; (iii) any complaint, charge or cause of
action arising out of his employment with the Company Group under the Age
Discrimination in Employment Act of 1967 (“ADEA”), the National Labor Relations
Act, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the
Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act of 1988, and the Sarbanes-Oxley Act of 2002, all as amended;
(iv) any claim for wrongful termination, back pay, future wage loss, and injury
subject to relief under the Workers’ Compensation Act; and (v) any claim under
any other common law, public policy, contract (whether oral or written, express
or implied) or tort law and/or any other local, state or federal law, regulation
or ordinance.  By signing this Agreement the Executive acknowledges that he
intends to waive and release any rights known or unknown he may have against the
Releasees under these and any other laws.
B.          Notwithstanding Section 7A, all of the Executive’s rights to (i) the
payments and benefits under this Agreement; (ii) accrued vested benefits under
employee benefit plans of the Company Group subject to the terms and conditions
of such plans and applicable law; (iii) coverage under the Company Group’s
directors and officers liability insurance policy in accordance with the terms
of such policy; and (iv) bring claims that may not be released by law, in each
case under (i), (ii), (iii), and (iv) shall continue.
C.          The Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding against any of the Releasees before any local, state
or federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”).  The Executive
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted.
D.          The Executive (i) acknowledges that he will not initiate or cause to
be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”).  Further, the Executive
understands that by entering into this Agreement, he will be limiting the
availability of certain remedies that he may have against the Company Group and
also limiting his ability to pursue certain claims against the Releasees. 
Notwithstanding the above, nothing in this Section 7 shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint or
Proceeding against the Company Group before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in this Agreement (but no other portion of such waiver), or
(ii) initiating or participating in an investigation or Proceeding conducted by
the EEOC.
E.          The Executive acknowledges that he has been given twenty-one (21)
days from the date of receipt of this Agreement to consider all the provisions
of this Agreement and, if he executes this Agreement prior to the expiration of
such twenty-one (21) day period, he does hereby knowingly and voluntarily waive
said twenty-one (21) day period.  The Parties each agree that the modifications
to this Agreement from the version previously
5

--------------------------------------------------------------------------------

distributed to the Executive do not restart such twenty-one (21) day period. 
THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY,
HAS BEEN ADVISED BY THE COMPANY GROUP TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY
HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN THIS
SECTION 7 AND THE OTHER PROVISIONS HEREOF.  THE EXECUTIVE ACKNOWLEDGES THAT HE
HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT
AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
F.          The Executive shall have seven (7) days from the date of his
execution of this Agreement to revoke this Agreement, including the release
given under this Section 7 with respect to all claims referred to herein
(including, without limitation, any and all claims arising under the ADEA).  If
not so revoked during such seven-day period, this Agreement shall become
effective on the eighth (8th) day following the Executive’s execution of this
Agreement.  If the Executive revokes this Agreement including, without
limitation, the release given under this Section 7 (or the Second Release), the
Executive will be deemed not to have accepted the terms of this Agreement,
including any action required of the Company Group by any Section of this
Agreement.
G.          The Executive further agrees that he will execute and deliver,
within 21 days following the Termination Date, a second waiver and general
release in the form attached hereto as Exhibit B (the “Second Release”).  For
purposes hereof, the date of effectiveness of the Second Release shall be
referred to as the “Release Effective Date.”
8.             Representations of the Executive; Advice of Counsel.
A.          The Executive represents, warrants and covenants that as of the date
hereof (i) the Executive has the full right, authority and capacity to enter
into this Agreement and perform the Executive’s obligations hereunder, (ii) the
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of the Executive’s duties and obligations to the
Company Group hereunder and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which the Executive is subject.
B.          Prior to execution of this Agreement, the Executive was advised by
the Company Group of the Executive’s right to seek independent advice from an
attorney of the Executive’s own selection regarding this Agreement.  The
Executive acknowledges that the Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel.  The Executive further represents that in entering into this Agreement,
the Executive is not relying on any statements or representations made by any of
the Company Group’s directors, managers, officers, employees, members,
shareholders, partners or agents which are not expressly set forth herein, and
that the Executive is relying only upon the Executive’s own judgment and any
advice provided by the Executive’s attorney.  The Executive acknowledges that
except as set forth expressly herein, no promises or representations have been
made to him in connection with his separation from the Company Group, or the
terms of this Agreement.
6

--------------------------------------------------------------------------------

9.             Miscellaneous.
A.          Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
If to the Company Group:

DHI Group, Inc.
1040 Avenue of the Americas, 16th Floor
New York, New York  10018
Attn: General Counsel
If to the Executive:

John Roberts
6 Sycamore Drive
Chatham, New Jersey  07928
or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
B.          Successors.  This Agreement shall be binding upon and inure to the
benefit of the Parties, their respective heirs, successors and permitted
assigns.  This Agreement is personal to the Executive and shall not be
assignable by the Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of the Executive, and
any assignment in violation of this Agreement shall be void.
C.          Taxes.  The Executive shall be responsible for the payment of any
and all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable to the Executive under this
Agreement.  Notwithstanding any other provision of this Agreement, the Company
Group may withhold from amounts payable under this Agreement all federal, state,
local and foreign taxes, including without limitation any applicable employment
taxes that are required to be withheld by applicable laws and regulations.
D.          Severability.  In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect. 
In addition, if any provision is determined to be invalid or unenforceable due
to its duration and/or scope, the duration and/or scope of such provision, as
the case may be, shall be reduced, such reduction shall be to the smallest
extent necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
E.          Non-Admission of Wrongdoing.  Nothing contained in this Agreement
shall be deemed or construed as an admission of wrongdoing or liability on the
part of the Executive or on the part of any member of the Company Group.
F.          Governing Law; Venue; Waiver of Trial by Jury.  This Agreement shall
be deemed to be made in the State of New York, and the validity, interpretation,
construction and performance of this Agreement in all respects shall be governed
by the laws of the State of New York without regard to its principles of
conflicts of law.  No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any Party hereto by
any court or other governmental or judicial authority by reason of such
7

--------------------------------------------------------------------------------

Party having or being deemed to have structured or drafted such provision. 
Except as otherwise specifically provided herein, the Executive and the Company
each hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York (or, if subject
matter jurisdiction in that court is not available, in any state court located
within the Borough of Manhattan, New York) over any dispute arising out of or
relating to this Agreement.  Except as otherwise specifically provided in this
Agreement, the Parties undertake not to commence any suit, action or proceeding
arising out of or relating to this Agreement in a forum other than a forum
described in this Section 9F; provided, however, that nothing herein shall
preclude the Company from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 9F or
enforcing any judgment obtained by the Company.  The agreement of the Parties to
the forum described in this Section 9 is independent of the law that may be
applied in any suit, action, or proceeding and the Parties agree to such forum
even if such forum may under applicable law choose to apply non-forum law.  The
Parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 9F, and the Parties agree that they shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court.  The Parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in this
Section 9F shall be conclusive and binding upon the Parties and may be enforced
in any other jurisdiction.  The Parties hereto irrevocably consent to the
service of any and all process in any suit, action or proceeding arising out of
or relating to this Agreement by the mailing of copies of such process to such
Party at such Party’s address specified in Section 9A.  Each Party hereto hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding arising out of
or relating to this Agreement.  Each Party hereto (i) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such Party would not, in the event of any action, suit or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Party hereto has been induced to enter into this Agreement by,
among other things, the mutual waiver and certifications in this Section 9F. 
Each Party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement (except to the extent that a court orders
one of the Parties to pay the fees, costs and expenses of the other Party).
G.          Entire Agreement.  This Agreement and the provisions of the
Employment Agreement incorporated herein, the 2012 Omnibus Equity Award Plan
(the “Equity Plan”) and the award agreements evidencing the equity grants
(“Award Agreements”) are the entire agreement between the Parties with respect
to the subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties or between any member of the Company
Group and the Executive.  For the avoidance of doubt, the Executive reaffirms
his understanding that the waiver and release provided in Section 7A of this
Agreement (and the Second Release) will prevent the Executive from receiving,
under any agreement other than this Agreement, any severance or similar payments
or benefits from the Company Group including without limitation under any other
prior agreements, whether written, oral, express or implied.  Other than this
Agreement and the provisions of the Employment Agreement incorporated herein,
there are no agreements of any nature whatsoever between the Executive and the
Company Group that survive this Agreement.  This Agreement may not be modified
or amended, nor may any rights under this Agreement be waived, except in a
writing signed and agreed to by the Parties.
8

--------------------------------------------------------------------------------

H.          Counterparts.  This Agreement may be executed by one or more of the
Parties hereto on any number of separate counterparts and all such counterparts
shall be deemed to be one and the same instrument.  Each Party hereto confirms
that any facsimile copy of such Party’s executed counterpart of this Agreement
(or its signature page thereof) shall be deemed to be an executed original
thereof.
10.          Section 409A.
A.          This Agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the Parties consistent with such intent.  If
either Party in good faith notifies the other in writing that one or more or the
provisions of this Agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the Parties shall promptly and
reasonably consult with each other, and shall use their efforts to reform the
provisions of this Agreement, as appropriate, to (i) maintain to the extent
reasonably practicable the original intent of the applicable provisions without
violating the provisions of Section 409A or increasing the costs to the Company
Group and (ii) to the extent reasonably practicable, to avoid the imposition of
any interest, additional tax or other penalties under Section 409A upon the
Executive or the Company Group.  Notwithstanding the foregoing, in no event
shall any member of the Company Group indemnify or be responsible for any taxes
imposed on the Executive under Section 409A.
B.          Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treasury Regulation § 1.409A‑1(h).  Each payment
made under this Agreement shall be deemed to be a separate payment for purposes
of Section 409A.  Amounts payable under this Agreement shall be deemed not to be
a “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treasury Regulation § 1.409A‑1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A‑1 through
A-6.
C.          Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A)
or (C) (relating to certain reimbursements and in-kind benefits) shall be paid
or provided to the Executive only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
calendar year following  the calendar year in which the Executive’s “separation
from service” occurs; and provided further that such expenses are reimbursed no
later than the last day of the third calendar year following the calendar year
in which the Executive’s “separation from service” occurs.  To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year, in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and the year first above written.

 
DHI GROUP, INC.
                   
By:
/s/ Brian P. Campbell    
Name:
Brian P. Campbell    
Title:
Vice President, Business and Legal Affairs
and General Counsel                    
DICE, INC.
                   
By:
/s/ Brian P. Campbell    
Name:
Brian P. Campbell    
Title:
Vice President, Business and Legal Affairs
and General Counsel                    
JOHN ROBERTS
          /s/ John Roberts  





[Signature page to John Roberts Separation Agreement]


--------------------------------------------------------------------------------

Exhibit A

Unvested Equity-Based Awards to Be Accelerated (as of the Release Effective
Date)
10/22/2013 Stock Option Grant:
Acceleration with respect to 18,750 unvested shares subject to such stock option
   
10/22/2013 Restricted Stock Grant:
Acceleration with respect to 12,500 unvested restricted shares
   
2/19/2014 Stock Option Grant:
Acceleration with respect to 6,250 unvested shares subject to such stock option
   
3/3/2015 Restricted Stock Grant:
Acceleration with respect to 9,375 unvested restricted shares
   
3/3/2015 PSU Grant:
Acceleration with respect to 9,375 unvested PSUs
   
2/18/2016 Restricted Stock Grant:
Acceleration with respect to 9,375 unvested restricted shares
   
2/18/2016 PSU Grant:
Acceleration with respect to 9,375 unvested PSUs



No acceleration of any other unvested equity awards (the remaining 14,063
unvested options, 59,375 unvested restricted shares and 43,750 unvested
performance-based restricted share units are forfeited and expire as of the
Termination Date).
Any stock options vested as of the Termination Date shall continue to be
exercisable in accordance with the terms of the Equity Plan and the applicable
Award Agreement.


A-1

--------------------------------------------------------------------------------

Exhibit B

Release of Claims


Capitalized terms used in this Release of Claims (this “Release”) that are not
defined herein have the meanings given to them in that certain Separation
Agreement and General Release of all Claims Agreement (the “Agreement”), dated
as of _____, 2016, by and among DHI Group, Inc., Dice, Inc. and John Roberts.
A.          In consideration of the Company Group’s agreement to provide the
Executive with compensation and benefits under the Agreement to which the
Executive would not otherwise be entitled (in the absence of the Executive’s
agreement to the terms of this Release), the Executive, for and on behalf of
himself and his heirs and assigns, hereby waives and releases any common law,
statutory or other complaints, claims, charges or causes of action arising out
of or relating to the Executive’s employment or termination of employment with,
or his serving in any capacity in respect of, any member of the Company Group,
both known and unknown, in law or in equity, which the Executive may now have or
ever had against any member of the Company Group or any shareholder, partner,
member, employee, director, manager, agent or officer of any member of the
Company Group (collectively, the “Releasees”) from the beginning of time to the
date hereof.  This includes, but is not limited to, (i) any claim for any
severance benefit which but for this Agreement might have been due the Executive
under any previous agreement executed by and between any member of the Company
Group and the Executive; (ii) any discrimination claim based on race, religion,
color, national origin, age, sex, sexual orientation or preference, disability,
or other protected class, or retaliation; (iii) any complaint, charge or cause
of action arising out of his employment with the Company Group under the ADEA,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act of 1963, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1988, and the Sarbanes-Oxley Act
of 2002, all as amended; (iv) any claim for wrongful termination, back pay,
future wage loss, and injury subject to relief under the Workers’ Compensation
Act; and (v) any claim under any other common law, public policy, contract
(whether oral or written, express or implied) or tort law and/or any other
local, state or federal law, regulation or ordinance.  By signing this Agreement
the Executive acknowledges that he intends to waive and release any rights known
or unknown he may have against the Releasees under these and any other laws.
B.          Notwithstanding paragraph A, all of the Executive’s rights to (i)
the payments and benefits under the Agreement; (ii) accrued vested benefits
under employee benefit plans of the Company Group subject to the terms and
conditions of such plans and applicable law; (iii) coverage under the Company
Group’s directors and officers liability insurance policy in accordance with the
terms of such policy; and (iv) bring claims that may not be released by law, in
each case under (i), (ii), (iii), and (iv) shall continue.
C.          The Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding against any of the Releasees before any local, state
or federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”).  The Executive
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted.
D.          The Executive (i) acknowledges that he will not initiate or cause
B-1

--------------------------------------------------------------------------------

to be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the EEOC.  Further, the Executive understands that by entering into this
Release, he will be limiting the availability of certain remedies that he may
have against the Company Group and also limiting his ability to pursue certain
claims against the Releasees.  Notwithstanding the above, nothing in this
Release shall prevent the Executive from (i) initiating or causing to be
initiated on his behalf any complaint or Proceeding against the Company Group
before any local, state or federal agency, court or other body challenging the
validity of the waiver of his claims under ADEA contained in this Release (but
no other portion of such waiver), or (ii) initiating or participating in an
investigation or Proceeding conducted by the EEOC.
E.          The Executive acknowledges that he has been given twenty-one (21)
days from the date of receipt of this Release to consider all the provisions of
this Release and, if he executes this Release prior to the expiration of such
twenty-one (21) day period, he does hereby knowingly and voluntarily waive said
twenty-one (21) day period.  The Parties each agree that the modifications to
this Release from the version previously distributed to the Executive do not
restart such twenty-one (21) day period.  THE EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS READ THIS RELEASE AND THE AGREEMENT CAREFULLY, HAS BEEN ADVISED BY
THE COMPANY GROUP TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN THIS RELEASE AND THE OTHER
PROVISIONS HEREOF.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.
F.          The Executive shall have seven (7) days from the date of his
execution of this Release to revoke this Release with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under the ADEA).  If not so revoked during such seven-day period, this Release
shall become effective on the eighth (8th) day following the Executive’s
execution of this Release (i.e., the Release Effective Date).  If the Executive
revokes this Release, the Executive will be deemed not to have accepted the
terms of the Agreement, including any action required of the Company Group by
any Section of the Agreement.
G.          The Executive acknowledges and agrees that Section 9 of the
Agreement applies to this Release mutatis mutandis.

       
John Roberts
         
Date:______________________
   
(not to be signed before the
Termination Date)
       



B-2

--------------------------------------------------------------------------------